Exhibit 10.23
EMPLOYMENT AGREEMENT
     This Employment Agreement (“Agreement”) is made and entered into as of
February 7, 2005 (the “Effective Date”), by and between Mariner Energy, Inc., a
Delaware corporation (hereafter “Company”), and Jesus Melendrez (hereafter
“Executive”).
     1. Employment. During the Employment Period (as defined in Section 4
hereof), the Company shall employ Executive, and Executive shall serve, as Vice
President.
     2. Duties and Responsibilities of Executive.
     (a) During the Employment Period, Executive shall devote his full time and
attention during normal business hours to the business of the Company, will act
in the best interests of the Company and will perform with due care his duties
and responsibilities. Executive’s duties will include those normally incidental
to the position of Vice President as well as whatever additional duties may be
assigned to him by the Board of Directors of the Company (the “Board”) or the
Chief Executive Officer of the Company. Executive agrees to cooperate fully with
the Board and the Chief Executive Officer of the Company and not to engage in
any activity that materially interferes with the performance of Executive’s
duties hereunder. During the Employment Period, Executive will not hold outside
employment without the advance written approval of the Board. Provided that it
shall not be a violation of this Agreement for Executive to (1) serve on
corporate, civic, or charitable boards or committees (except for boards or
committees of a business organization that competes with the Company in any
business in which the Company is regularly engaged), which are listed on
Exhibit A so long as such service does not materially interfere with the
performance of Executive’s duties and responsibilities under this Agreement, as
determined in the good faith opinion of the Board, (2) manage personal
investments, or (3) take vacation days and reasonable absences due to injury or
illness, as set forth herein and/or permitted by the general policies of the
Company.
     (b) Executive represents and covenants to the Company that he is not
subject or a party to any employment agreement, noncompetition covenant,
nondisclosure agreement, or any other agreement, covenant, understanding, or
restriction that would prohibit Executive from executing this Agreement and
fully performing his duties and responsibilities hereunder, or would in any
manner, directly or indirectly, limit or affect the duties and responsibilities
that may now or in the future be assigned to Executive hereunder.
     (c) Executive acknowledges and agrees that Executive owes the Company a
duty of loyalty and that the obligations described in this Agreement are in
addition to, and not in lieu of, the obligations Executive owes the Company
under the common law.

 



--------------------------------------------------------------------------------



 



     3. Compensation.
     (a) During the Employment Period (as defined in Section 4 hereof), the
Company shall pay to Executive an annualized base salary of $187,500 (the “Base
Salary”) in consideration for Executive’s services under this Agreement, payable
on a not less than semi-monthly basis, in conformity with the Company’s
customary payroll practices for executive salaries. For all purposes of this
Agreement, Executive’s Base Salary shall include any portion thereof which is
deferred under any nonqualified plan or arrangement. Each year, the Board shall
review Executive’s salary based on market survey data, corporate performance,
and performance of Executive. If, in its sole and complete discretion, the Board
determines that an increase in Executive’s salary is appropriate, the Board may
make such adjustment, and such adjusted salary shall thereafter be Executive’s
Base Salary for purposes of this Agreement. Executive’s Base Salary may not be
reduced except as part of a general reduction of salaries paid to management
employees that is necessitated by business conditions, as determined by the
Board.
     (b) Executive may be eligible for an annual discretionary performance bonus
with respect to each calendar year during the Employment Period (the “Annual
Bonus”). The amount, if any, of Executive’s Annual Bonus will be determined by
the Board in its sole and complete discretion based on market survey data,
corporate performance, and performance of Executive. Bonus determinations will
be made by the Board at a time convenient to the Board but typically within 60
calendar days of the end of each calendar year. The Board will, on an annual
basis (at or near the beginning of each calendar year in the Employment Period)
establish a target bonus for Executive for the upcoming year, and will
communicate such target to Executive. If the Board determines to award Executive
an Annual Bonus, it will be payable in conformity with the Company’s customary
payroll practices for executive bonuses. The Board may also award additional
bonuses or other compensation to Executive at any time in its sole and complete
discretion.
     (c) Any salary, bonus, and other compensation payments hereunder shall be
subject to such payroll and other taxes, withholdings, and deductions as may be
required by applicable law or with respect to Executive’s coverage in the
Company’s insurance and other employee benefit plans.
     4. Term of Employment. The initial term of this Agreement shall be for the
period beginning on the Effective Date and ending at midnight (EST) on March 2,
2006 (the “Initial Term”); provided, however, that if the Company consummates an
initial public offering of its common stock prior to March 3, 2006, the Initial
Term shall end on March 2, 2007. For all purposes of this Agreement, the
consummation of a sale under Rule 144A and/or Regulation D of equity securities
of the Company shall be treated as the consummation of an initial public
offering by the Company. On March 3, 2006 (or 2007, if applicable) and on March
3 of each succeeding year (each such date being referred to as a “Renewal
Date”), this Agreement shall automatically renew and extend for a period of
12 months (a “Renewal Term”) unless written notice of non-renewal is delivered
from one party to the other at least 90 days prior to such

2



--------------------------------------------------------------------------------



 



Renewal Date (in which case the Termination Date shall be the day immediately
prior to such Renewal Date). Notwithstanding any other provision of this
Agreement, this Agreement may be terminated at any time during the Initial Term
or the Renewal Term (if any) in accordance with Section 6. The period from the
Effective Date through the Termination Date of this Agreement, regardless of the
time or reason for such termination, shall be referred to herein as the
“Employment Period.” In the event that this Agreement is not renewed, Executive
shall become an at-will employee of the Company and the Company shall have the
right to terminate Executive’s employment with the Company at any time.
     5. Benefits. Subject to the terms and conditions of this Agreement,
Executive shall be entitled to the following benefits during the Employment
Period:
     (a) Reimbursement of Business Expenses. The Company agrees to reimburse
Executive for reasonable business-related expenses incurred in the performance
of Executive’s duties under this Agreement.
     (b) Benefit Plans and Programs. To the extent permitted by applicable law
and subject to the terms and eligibility requirements of any such plan or
program, Executive will be eligible to participate in all benefit plans and
programs, including improvements or modifications of the same, that are
maintained by the Company generally for executive employees of the Company,
subject to the eligibility requirements and other terms and conditions of those
plans and programs. The Company will not, however, by reason of this Section
5(b) be obligated either (1) to institute, maintain, or refrain from changing,
amending, or discontinuing any such benefit plan or program, or (2) to provide
Executive with all benefits provided to any other person or individual employed
by the Company or any of its affiliates.
     6. Termination of Employment.
     (a) Company’s Right to Terminate. At any time during the Initial Term or
any Renewal Term, the Company shall have the right to terminate this Agreement
and Executive’s employment with the Company for any of the following reasons:
     (1) Upon Executive’s death (in which case the Termination Date shall be the
date of Executive’s death);
     (2) Upon Executive’s Disability (as defined below);
     (3) For Cause (as defined in Section 7); or
     (4) For any other reason whatsoever, in the sole and complete discretion of
the Company.
(b) Executive’s Right to Terminate. At any time during the Initial Term or any
Renewal Term, Executive will have the right to terminate this Agreement and
Executive’s employment with the Company for:

3



--------------------------------------------------------------------------------



 



     (1) Good Reason (as defined in Section 7); or
     (2) For any other reason whatsoever, in the sole and complete discretion of
Executive.
(c) “Disability.” For purposes of this Agreement, “Disability” means that
Executive has sustained sickness or injury that renders Executive incapable of
performing the duties and services required of Executive hereunder for a period
of 90 consecutive calendar days or a total of 120 calendar days during any
12 month period.
(d) “Notices.” Any termination of this Agreement by the Company under Section
6(a) (other than termination due to the death of Executive), or by Executive
under Section 6(b) shall be communicated by a Notice of Termination to the other
party. A “Notice of Termination” means a written notice that (1) indicates the
specific termination provision in this Agreement relied upon and (2) if the
termination is by the Company for Cause or by Executive for Good Reason, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision so
indicated. The Notice of Termination must specify the Termination Date. In the
case of a termination by the Company for Cause or due to Executive’s Disability,
or by Executive for Good Reason, the Termination Date may be as early as the
date notice is given but no later than 30 calendar days after notice is given,
unless otherwise agreed to in writing by both parties. In the case of a
termination by the Company or by Executive for any other reason, the Termination
Date may be as early as 14 calendar days after notice is given but no later than
60 calendar days after notice is given, unless otherwise agreed to by the
parties in writing.
     7. Severance Payments.
(a) Termination by the Company. If (1) the Company terminates this Agreement and
Executive’s employment with the Company and its affiliates during the Initial
Term or the Renewal Term (if any) pursuant to Section 6(a)(4), (2) Executive
signs and does not revoke a waiver and release agreement substantially similar
to Exhibit B, and (3) Executive continues to comply with Executive’s ongoing
obligations under Sections 11 and 12 of this Agreement, then, subject to
Section 7(h), the Company shall pay Executive severance in accordance with
Section 7(c). Such severance payments shall be in addition to payment by the
Company of all previously unpaid amounts (including, without limitation, salary,
bonuses, equity plans, incentive compensation plans, fringe benefits, and
expense reimbursements) owed to Executive under this Agreement with respect to
periods prior to the Termination Date.
(b) Termination by Executive. If (1) Executive terminates this Agreement and
Executive’s employment with the Company and its affiliates during the Initial

4



--------------------------------------------------------------------------------



 



Term or the Renewal Term (if any) pursuant to Section 6(b)(1), (2) Executive
signs and does not revoke a waiver and release agreement substantially similar
to Exhibit B, and (3) Executive continues to comply with Executive’s ongoing
obligations under Sections 11 and 12 of this Agreement, then, subject to
Section 7(h), the Company shall pay Executive severance in accordance with
Section 7(c). Such severance payments shall be in addition to payment by the
Company of all previously unpaid amounts (including, without limitation, salary,
bonuses, equity plans, incentive compensation plans, fringe benefits, and
expense reimbursements) owed to Executive under this Agreement with respect to
periods prior to the Termination Date.
(c) Severance Amount. If the Company is required to pay Executive severance by
the express terms of Section 7(a) or 7(b), the Company shall pay Executive the
following as severance:
(1) Executive’s Base Salary at the highest rate in effect prior to the
Termination Date as salary continuation for a period of eighteen months
commencing on the date on which Executive’s employment with the Company is
terminated (the “Termination Date”) (the “Severance Period”), payable in equal
monthly installments pursuant to the Company’s customary payroll practices for
executive salaries; provided, however, that, at the option of the Company, the
amounts payable under this Section 7(c) may be paid by the Company in one lump
sum.
(2) Executive, Executive’s spouse, and Executive’s dependents will continue to
be eligible for coverage under the Company’s group health plan or any successor
plan on the same basis as active executive employees of the Company, their
spouses, and their dependents for the duration of the Severance Period. If and
when group health coverage under another employer’s plan is made available to
Executive, Executive’s spouse, or Executive’s dependents, the Company’s
obligations under this paragraph will cease with respect to each person to whom
such coverage is made available, notwithstanding that such person may not in
fact become covered under such other employer’s plan. Executive’s portion of the
premium for such coverage shall be withheld from the salary continuation
payments described in paragraph (1) immediately above or, if salary continuation
has been paid in a lump sum, Executive shall reimburse the Company for
Executive’s portion of the premium on a monthly basis.
(3) An amount equal to the sum of amounts paid or payable to Executive as
bonuses by the Company for the year prior to the year in which the Termination
Date occurs. This amount will be payable in one lump sum, to Executive within
30 days after the end of the Severance Period.
(4) Executive shall become 100% vested in all of the shares of restricted stock
granted to Executive under the Mariner Energy, Inc. Equity

5



--------------------------------------------------------------------------------



 



Participation Plan to the extent Executive is less than 100% vested in such
shares as of the Termination Date.
(5) Executive shall become 50% vested in all of the rights and interests granted
to Executive under the Company’s stock and other equity plans (other than the
Mariner Energy, Inc. Equity Participation Plan), including without limitation
any stock options, restricted stock, restricted stock units, performance units,
and/or performance shares to the extent Executive is less than 50% vested in
such award as of the Termination Date.
(6) Notwithstanding any other provision hereof, if the Company incurs an
obligation to pay severance under this Section 7(c) in connection with the
termination of Executive’s employment after the consummation of an initial
public offering by the Company, then, subject to Section 7(h), Executive shall
be entitled to receive the amounts specified in Section 8(a) in lieu of the
amounts specified in Sections 7(c)(1) and 7(c)(3).
(7) Payments under this Section 7(c) shall be in lieu of any severance benefits
otherwise due to Executive under any severance pay plan or program maintained by
the Company that covers its employees or executives generally. If Executive
receives payment under Section 8(a), payments otherwise payable under
Section 7(c)(1) shall terminate.
(d) Termination in Event of Executive’s Disability. If (1) the Company
terminates Executive’s employment with the Company and its affiliates during the
Initial Term or the Renewal Term (if any) pursuant to Section 6(a)(2),
(2) Executive signs and does not revoke a waiver and release agreement
substantially similar to Exhibit B, and (3) Executive continues to comply with
Executive’s ongoing obligations under Section 11 and 12 of this Agreement, then,
subject to Section 7(h), the Company shall pay Executive the severance described
in accordance with Section 7(e). Such severance payments shall be in addition to
payment by the Company of all previously unpaid amounts (including, without
limitation, salary, bonuses, equity plans, incentive compensation plans, fringe
benefits, and expense reimbursements) owed to Executive under this Agreement
with respect to periods prior to the Termination Date.
(e) Disability Severance. If the Company is required to pay Executive severance
by the express terms of Section 7(d), the Company shall pay Executive the
following as severance:
(1) Executive’s Base Salary at the highest rate in effect prior to the
Termination Date as salary continuation for the duration of the Severance
Period, payable in equal monthly installments pursuant to the Company’s
customary payroll practices for executive salaries; provided, however, that, at
the option of the Company, the amounts payable under this Section 7(e) may be
paid by the Company in one lump sum.

6



--------------------------------------------------------------------------------



 



(2) Executive, Executive’s spouse, and Executive’s dependents will continue to
be eligible for coverage under the Company’s group health plan or any successor
plan on the same basis as active executive employees of the Company, their
spouses, and their dependents for the duration of the Severance Period.
Executive’s portion of the premium for such coverage shall be withheld from the
salary continuation payments described in paragraph (1) immediately above or, if
salary continuation has been paid in a lump sum, Executive shall reimburse the
Company for Executive’s portion of the premium on a monthly basis. If and when
group health coverage under another employer’s plan is made available to
Executive, Executive’s spouse, or Executive’s dependents, the Company’s
obligations under this paragraph will cease with respect to each person to whom
such coverage is made available, notwithstanding that such person may not in
fact become covered under such other employer’s plan.
(3) An amount equal to the sum of amounts paid or payable to Executive as
bonuses awarded by the Company for the calendar year prior to the calendar year
in which the Termination Date occurs. This amount will be payable in one lump
sum to Executive within 30 days after the end of the Severance Period.
(4) Executive shall become 100% vested in all of the shares of restricted stock
granted to Executive under the Mariner Energy, Inc. Equity Participation Plan to
the extent Executive is less than 100% vested in such shares as of the
Termination Date.
(5) Executive shall become 50% vested in all of the rights and interests granted
to Executive under the Company’s stock and other equity plans (other than the
Mariner Energy, Inc. Equity Participation Plan), including without limitation
any stock options, restricted stock, restricted stock units, performance units,
and/or performance shares to the extent Executive is less than 50% vested in
such award as of the Termination Date.
(6) Notwithstanding any other provision hereof, if the Company incurs an
obligation to pay severance under this Section 7(e) in connection with
termination of Executive’s employment after the consummation of an initial
public offering by the Company, then, subject to Section 7(h), Executive shall
be entitled to receive the amounts specified in Section 8(a) in lieu of the
amounts specified in Sections 7(e)(1) and 7(e)(3).
(7) Payments under this Section 7(e) shall be in lieu of any severance benefits
otherwise due to Executive under any severance pay plan or program maintained by
the Company that covers its employees or executives generally.
(f) “Cause” means the occurrence or existence, prior to occurrence of
circumstances constituting Good Reason, of any of the following events:

7



--------------------------------------------------------------------------------



 



(1) Executive’s gross negligence or material mismanagement in performing, or
material failure or inability (excluding as a result of death or Disability) to
perform, Executive’s duties and responsibilities as described herein or as
lawfully directed by the Board or the Chief Executive Officer of the Company;
(2) Executive’s having committed any act of willful misconduct or material
dishonesty against the Company or any of its affiliates (including theft,
misappropriation, embezzlement, forgery, fraud, falsification of records, or
misrepresentation) or any act that results in, or could reasonably be expected
to result in, material injury to the reputation, business or business
relationships of the Company or any of its affiliates;
(3) Executive’s material breach of this Agreement, any fiduciary duty owed by
Executive to the Company or its affiliates, or any written workplace policies
applicable to Executive (including the Company’s code of conduct and policy on
workplace harassment) whether adopted on or after the date of this Agreement;
(4) Executive’s having been convicted of, or having entered a plea bargain, a
plea of nolo contendre or settlement admitting guilt for, any felony, any crime
of moral turpitude, or any other crime that could reasonably be expected to have
a material adverse impact on the Company’s or any of its affiliates’
reputations; or
(5) Executive’s having committed any material violation of any federal law
regulating securities (without having relied on the advice of the Company’s
attorney to perform required acts on the Chief Executive Officer’s behalf) or
having been the subject of any final order, judicial or administrative, obtained
or issued by the Securities and Exchange Commission, for any securities
violation involving fraud, including, for example, any such order consented to
by Executive in which findings of facts or any legal conclusions establishing
liability are neither admitted nor denied.
(g) “Good Reason” means the occurrence, prior to occurrence of circumstances
constituting Cause, of any of the following events without Executive’s consent:
(1) Any material breach by the Company of this Agreement, provided that
Executive provides the Board written notice of such breach within 90 days from
the first date that he is aware, or reasonably should be aware, of such breach
and such breach is not remedied within 30 days of the Board’s receipt of such
written notice;

8



--------------------------------------------------------------------------------



 



     (2) Any requirement by the Company that Executive relocate outside of the
Houston metropolitan area;
     (3) Failure of any successor to assume this Agreement not later than the
date as of which it acquires substantially all of the equity, assets or
businesses of the Company;
     (4) Any material reduction in Executive’s title, responsibilities, or
duties; or
     (5) The assignment to Executive of any duties materially inconsistent with
his duties as Vice President of the Company.
(h) Later Determinations. Notwithstanding any other provision of this Agreement,
if Executive’s employment with the Company is terminated such that Executive is
entitled to severance from the Company and within one year following such
termination the Board determines that Cause exists or existed on, prior to, or
after such termination, Executive shall not be entitled to any severance from
the Company, and any and all severance payments from the Company to Executive in
any form or amount shall cease and any such payments or reimbursements already
made to Executive must be returned to the Company.
     8. Change of Control.
     (a) Upon the termination of Executive’s employment with the Company for any
reason other than Cause at any time on or within nine months after a Change of
Control that occurs during the Employment Period or upon the occurrence of a
Change of Control within nine months following a termination of Executive’s
employment that entitles Executive to severance under Section 7(c), the Company
shall pay Executive, subject to Section 8(d) below, an amount equal to 2.0 times
the sum of Executive’s Base Salary plus his Average Bonus Amount. The
Executive’s “Average Bonus Amount” shall be the average annual amount paid or
payable to Executive as bonuses for the Company’s three calendar years ended
immediately prior to the occurrence of the Change of Control (or for the number
of calendar years that Executive has been an employee of the Company before the
occurrence of the Change of Control, if less than three); provided that any
payment otherwise payable under this Section 8(a) shall be subject to Section
7(h) notwithstanding that such payment is not a severance payment.
     (b) Upon the occurrence of a Change of Control that occurs during the
Employment Period or within nine months following a termination of Executive’s
employment that entitles Executive to severance under Section 7(c), Executive
shall become 100% vested in all of the rights and interests granted to Executive
under the Company’s stock and other equity plans, including without limitation
any stock options, restricted stock, restricted stock units, performance units,
and/or performance shares to the extent Executive is less than 100% vested in
such award as of the Termination Date.
     (c) “Change of Control” means (i) after the Effective Date, any person or
group of affiliated or associated persons acquires more than 35% of the voting
power of the Company; (ii)

9



--------------------------------------------------------------------------------



 



the consummation of a sale of all or substantially all of the assets of the
Company; (iii) the dissolution of the Company or (iv) the consummation of any
merger, consolidation, or reorganization involving the Company in which,
immediately after giving effect to such merger, consolidation or reorganization,
less than 51% of the total voting power of outstanding stock of the surviving or
resulting entity is then “beneficially owned” (within the meaning of Rule 13d-3
under the Securities Exchange Act of 1934, as amended) in the aggregate by the
stockholders of the Company immediately prior to such merger, consolidation or
reorganization. Notwithstanding the foregoing, a Change of Control shall not
include any acquisitions resulting from the consummation of the private
placement offering of common stock of the Company under Rule 144A and/or
Regulation D prior to March 31, 2005.
     (d) Except as provided below, such Change of Control payments shall be in
addition to payment by the Company of all other amounts (including, without
limitation, salary, bonuses, equity plans, incentive compensation plans, fringe
benefits, and expense reimbursements) owed to Executive under other provisions
of this Agreement. Notwithstanding the foregoing, if on or before the Change of
Control Executive becomes or has become entitled to payment pursuant to
Section 7(c), the amount payable under this Section 8 shall be reduced by the
amount paid or payable to Executive under Section 7(c).
     9. Gross-up Parachute Payment. In the event that Executive shall become
entitled to any amounts (the “Regular Amounts”), whether pursuant to the terms
of this Agreement or any other plan, arrangement or agreement with the Company,
any person whose actions result in a change of ownership covered by
Section 280G(b)(2) of the Internal Revenue Code of 1986, as amended, or any
person affiliated with the Company or such person, that will be subject to the
tax (the “Excise Tax”) imposed by Section 4999 of the Code (and any similar tax
that may hereafter be imposed), the Company shall pay to Executive an additional
amount (the “Gross-up Payment”) such that the net amount retained by Executive
after payment of all applicable federal and state taxes on the sum of the
Regular Amount plus the Gross-up Payment, is equal to the net amount that would
have been retained by Executive after payment of all applicable federal and
state taxes on the Regular Amount if it had not been subject to the Excise Tax.
     10. Conflicts of Interest. Executive agrees that he shall promptly disclose
to the Board any conflict of interest involving Executive upon Executive
becoming aware of such conflict. Executive’s ownership of an interest not in
excess of five percent in a business organization that competes with the Company
shall not be deemed to constitute a conflict of interest.
     11. Confidentiality. The Company agrees to provide Executive valuable
Confidential Information of the Company and of third parties who have supplied
such information to the Company. In consideration of such Confidential
Information and other valuable consideration provided hereunder, Executive
agrees to comply with this Section 11.
(a) “Confidential Information” means, without limitation and regardless of
whether such information or materials are expressly identified as confidential
or proprietary, (i) any and all non-public, confidential or proprietary
information or work product of the Company or its affiliates, (ii) any
information that gives the

10



--------------------------------------------------------------------------------



 



Company or its affiliates a competitive business advantage or the opportunity of
obtaining such advantage, (iii) any information the disclosure or improper use
of which is reasonably expected to be detrimental to the interests of the
Company or its affiliates, (iv) any trade secrets of the Company or its
affiliates, and (v) any other information of or regarding the Company or any of
its affiliates, or its or their past, present or future, direct or indirect,
potential or actual officers, directors, employees, owners, or business
partners, including but not limited to information regarding any of their
businesses, operations, assets (including any Oil and Gas Interests as defined
below), liabilities, properties, systems, methods, models, processes, results,
performance, investments, investors, financial affairs, future plans, business
prospects, acquisition or investment opportunities, strategies, business
partners, business relationships, contracts, contractual relationships,
organizational or personnel matters, policies or procedures, management or
compensation matters, compliance or regulatory matters, as well as any
technical, seismic, industry, market or other data, studies or research, or any
forecasts, projections, valuations, derivations or other analyses, performed,
generated, collected, gathered, synthesized, purchased or owned by, or otherwise
in the possession of, the Company or its affiliates or which Executive has
learned of through his employment with the Company. Confidential Information
also includes any non-public, confidential or proprietary information about or
belonging to any third party which has been entrusted to the Company or its
affiliates. Notwithstanding the foregoing, Confidential Information does not
include any information which is or becomes generally known by the public other
than as a result of Executive’s actions or inactions. “Oil and Gas Interests”
means: (a) direct and indirect interests in and rights with respect to oil, gas,
mineral and related properties (including revenues or net revenues therefrom)
and assets of any kind and nature, direct or indirect, including without
limitation working, royalty and overriding royalty interests, mineral interests,
leasehold interests, production payments, operating rights, net profits
interests, other non-working interests and non-operating interests;
(b) interests in and rights with respect to Hydrocarbons and other minerals or
revenues therefrom and contracts or agreements in connection therewith and
claims and rights thereto (including oil and gas leases, operating agreements,
unitization and pooling agreements and orders, division orders, transfer orders,
mineral deeds, royalty deeds, oil and gas sales, exchange and processing
contracts and agreements and, in each case, interests thereunder), surface
interests, fee interests, reversionary interests, reservations and concessions;
(c) easements, rights of way, licenses, permits, leases, and other interests
associated with, appurtenant to, or necessary for the operation of any of the
foregoing; and (d) interests in equipment and machinery (including well
equipment and machinery), oil and gas production, gathering, transmission,
compression, treating, processing and storage facilities (including tanks, tank
batteries, pipelines and gathering systems), pumps, water plants, electric
plants, gasoline and gas processing plants, refineries and other tangible
personal property and fixtures associated with, appurtenant to, or necessary for
the operation of any of the foregoing, regardless of location. “Hydrocarbons”

11



--------------------------------------------------------------------------------



 



means oil, condensate gas, casinghead gas and other liquid or gaseous
hydrocarbons.
(b) Protection. In return for the Company’s promise to provide Executive with
Confidential Information, Executive promises (i) to keep the Confidential
Information, and all documentation, materials and information relating thereto,
strictly confidential, (ii) not to use the Confidential Information for any
purpose other than as required in connection with fulfilling his duties as Vice
President for the benefit of the Company, and (iii) to return to the Company all
documents containing Confidential Information in Executive’s possession upon
separation from the Company for any reason. For the sake of clarity, Executive
specifically acknowledges and agrees that (x) the definition of Confidential
Information in Section 11(a) includes (but is not limited to) any nonpublic
information about the Oil and Gas Interests (as defined above) and any other
assets, investments, properties, sites or locations in which the Company or its
affiliates have an ownership or other interest or right, as well as any Oil and
Gas Interests (as defined above), assets, investments, properties, sites,
locations, acquisitions or other business prospects upon which the Company or
its affiliates have expended resources in the past, are currently expending
resources, or are contemplating expending resources in the future, and (y) that
any use by Executive of such Confidential Information other than as required in
connection with fulfilling his duties as Executive for the benefit of the
Company will be a material breach of this Agreement. The immediately preceding
sentence has been included for the purpose of highlighting certain aspects of
the foregoing covenants and shall in no event be read to limit or narrow the
foregoing covenants.
(c) Scope. Executive understands and agrees that all Confidential Information,
in whatever medium (verbal, written, electronic or other), is subject to this
Agreement whether provided directly to Executive or not, whether provided to
Executive prior to the Effective Date of this Agreement or not, and whether
inadvertently disclosed to Executive or not. Confidential Information which was
or is available to Executive or to which Executive had or has access will be
deemed to have been provided to Executive. Executive also hereby agrees that
Confidential Information shall be deemed to include information regarding the
assets of the Company, even if such information was learned by Executive prior
to formation of the Company.
(d) Value and Security. Executive understands and agrees that all Confidential
Information, and every portion thereof, constitutes the valuable intellectual
property of the Company, its affiliates, and/or third parties, and Executive
further acknowledges the importance of maintaining the security and
confidentiality of the Confidential Information and of not misusing the
Confidential Information.
(e) Disclosure Required By Law. If Executive is legally required to disclose any
Confidential Information, Executive shall promptly notify the Company in

12



--------------------------------------------------------------------------------



 



writing of such request or requirement so that the Company may seek an
appropriate protective order or other relief. Executive agrees to cooperate with
and not to oppose any effort by the Company to resist or narrow such request or
to seek a protective order or other appropriate remedy. In any case, Executive
will (a) disclose only that portion of the Confidential Information that,
according to the advice of Executive’s counsel, is required to be disclosed (and
Executive’s disclosure of Confidential Information to Executive’s counsel in
connection with obtaining such advice shall not be a violation of this
Agreement), (b) use reasonable efforts (at the expense of the Company) to obtain
assurances that such Confidential Information will be treated confidentially,
and (c) promptly notify the Company in writing of the items of Confidential
Information so disclosed.
(f) Third-Party Confidentiality Agreements. To the extent that the Company
possesses any Confidential Information which is subject to any confidentiality
agreements with, or obligations to, third parties, Executive will comply with
all such agreements or obligations in full. The immediately preceding sentence
shall apply only if the Company has provided Executive with a copy of such
agreements, and Executive may disclose such agreements and any related
Confidential Information to Company’s attorneys and rely on their advice
regarding compliance therewith.
(g) Survival. The covenants made by Executive in this Section 11, other than
Paragraph (f) hereof, will be effective only during the Employment Period and
for the two-year period immediately following the Employment Period, and to that
extent (and only that extent) shall survive termination of this Agreement. The
covenants made by Executive in Paragraph (f) of this Section 11 will be
effective during the period specified in the confidentiality agreements
described therein.
     12. No Solicitation. Executive shall not, for a period of one year after
the Termination Date, either as principal, agent, independent contractor,
consultant, director, officer, employee, employer, advisor, stockholder,
partner, member, joint venturer, owner or in any other individual or
representative capacity whatsoever, whether paid or unpaid, either for his own
benefit or for the benefit of any other person or entity, either (A) contact or
solicit, with respect to hiring, any person known by Executive to be or to have
been, at any time during the 12-month period immediately preceding the
Termination Date, an employee of the Company or its affiliates, or (B) induce or
otherwise counsel, advise or encourage any employee of the Company or its
affiliates to leave the employment of the Company or their respective employment
with the Company’s affiliates, as the case may be; provided, however, that this
restriction shall not apply to any solicitations contained in an advertisement
directed generally to the public or the trade, nor to any contacts resulting
from such a solicitation. If Executive fails to comply with this Section 12, the
Company shall be entitled to, among other remedies, compliance by Executive with
the terms of this section for an additional period of time that shall equal the
period over which such noncompliance occurred. Notwithstanding any other
provision hereof, this Section 12 shall not apply (1) if the Company terminates
Executive’s employment with the Company and its affiliates pursuant to
Section 6(a)(4) or pursuant to delivery by the Company to Executive of a

13



--------------------------------------------------------------------------------



 



notice of non-renewal in accordance with Section 4, (2) if Executive terminates
Executive’s employment with the Company and its affiliates pursuant to
Section 6(b)(1), or (3) after the occurrence of a Change of Control.
     13. Defense of Claims. Executive agrees that, during the Employment Period
and for a period of 36 months after the Termination Date, upon request from the
Company, Executive will cooperate with the Company and its affiliates in the
defense of any claims or actions that may be made by or against the Company or
any of its affiliates that relate to Executive’s prior areas of responsibility,
except if Executive’s reasonable interests are adverse to the Company or
affiliates in such claim or action. If Executive is not an employee of the
Company or an affiliate at such time, the Company agrees to compensate Executive
for his time spent on such matters at the rate of $150 per hour, and in
addition, to pay or reimburse Executive for all of Executive’s reasonable travel
and other direct expenses incurred, or to be reasonably incurred, to comply with
Executive’s obligations under this Section 13, provided Executive provides
reasonable documentation of same.
     14. Withholdings: Right of Offset. The Company may withhold and deduct from
any payments made or to be made pursuant to this Agreement (a) all federal,
state, local and other taxes as may be required pursuant to any law or
governmental regulation or ruling, (b) any deductions consented to in writing by
Executive, and (c) any other sums owed by Executive to the Company, any
affiliate, or any employee benefit plan or program of the Company or any
affiliate.
     15. Severability. It is the desire of the parties hereto that this
Agreement be enforced to the maximum extent permitted by law, and should any
provision contained herein be held unenforceable by a court of competent
jurisdiction or arbitrator (pursuant to Section 17), the parties hereby agree
and consent that such provision shall be reformed to create a valid and
enforceable provision to the maximum extent permitted by law; provided, however,
if such provision cannot be reformed, it shall be deemed ineffective and deleted
herefrom without affecting any other provision of this Agreement.
     16. Title and Headings; Construction. Titles and headings to Sections
hereof are for the purpose of reference only and shall in no way limit, define
or otherwise affect the provisions hereof. Any and all Exhibits referred to in
this Agreement are, by such reference, incorporated herein and made a part
hereof for all purposes. The words “herein”, “hereof”, “hereunder” and other
compounds of the word “here” shall refer to the entire Agreement and not to any
particular provision hereof.
     17. Arbitration; Injunctive Relief; Attorneys’ Fees.
     (a) Subject to Section 17(b), any dispute, controversy or claim between
Executive and the Company arising out of or relating to this Agreement,
Executive’s employment with Company, or the termination of either will be
finally settled by arbitration in Houston, Texas before, and in accordance with
the rules for the resolution of employment disputes then obtaining of, the
American Arbitration Association. The arbitrator’s award shall be final and
binding on both parties.

14



--------------------------------------------------------------------------------



 



     (b) Notwithstanding Section 17(a), an application for emergency or
temporary injunctive relief by either party shall not be subject to arbitration
under this Section 17; provided, however, that the remainder of any such dispute
(beyond the application for emergency or temporary injunctive relief) shall be
subject to arbitration under this Section 17. Executive acknowledges that
Executive’s violation of Sections 11 and/or 12 of this Agreement will cause
irreparable harm to the Company, Executive agrees not to contest that
Executive’s violation of Sections 11 and/or 12 of this Agreement will cause
irreparable harm to the Company and Executive agrees that the Company shall be
entitled as a matter of right to specific performance of Executive’s obligations
under Sections 11 and 12 and an injunction, from any court of competent
jurisdiction, restraining any violation or further violation of such agreements
by Executive or others acting on his/her behalf, without any showing of
irreparable harm and without any showing that the Company does not have an
adequate remedy at law. The Company’s right to injunctive relief shall be
cumulative and in addition to any other remedies provided by law or equity.
     (c) Each side shall share equally the cost of the arbitrator and bear its
own costs and attorneys’ fees incurred in connection with any arbitration,
unless a statutory claim authorizing the award of attorneys’ fees is at issue,
in which event the arbitrator may award a reasonable attorneys’ fee in
accordance with the jurisprudence of that statute.
     (d) Nothing in this Section 17 shall prohibit a party to this Agreement
from (i) instituting litigation to enforce any arbitration award or (ii) joining
another party to this Agreement in a litigation initiated by a person which is
not a party to this Agreement.
     18. Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT REFERENCE TO PRINCIPLES
OF CONFLICT OF LAWS. THE EXCLUSIVE VENUE FOR THE RESOLUTION OF ANY DISPUTE
RELATING TO THIS AGREEMENT OR EXECUTIVE’S EMPLOYMENT (THAT IS NOT SUBJECT TO
ARBITRATION UNDER SECTION 17 FOR ANY REASON) SHALL BE IN THE STATE AND FEDERAL
COURTS LOCATED IN HARRIS COUNTY, TEXAS AND THE PARTIES HEREBY EXPRESSLY CONSENT
TO THE JURISDICTION OF THOSE COURTS.
     19. Entire Agreement and Amendment. This Agreement contains the entire
agreement of the parties with respect to Executive’s employment and the other
matters covered herein (except to the extent that other agreements are
specifically referenced herein); moreover, this Agreement supersedes all prior
and contemporaneous agreements and understandings, oral or written, between the
parties hereto concerning the subject matter hereof and thereof. This Agreement
may be amended, waived or terminated only by a written instrument executed by
both parties hereto.
     20. Survival of Certain Provisions. Wherever appropriate to the intention
of the parties hereto, the respective rights and obligations of said parties,
including, but not limited to,

15



--------------------------------------------------------------------------------



 



the rights and obligations set forth in Sections 6 through 18 hereof, shall
survive any termination or expiration of this Agreement for any reason.
     21. Waiver of Breach. No waiver by either party hereto of a breach of any
provision of this Agreement by the other party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
will operate or be construed as a waiver of any subsequent breach by such other
party or any similar or dissimilar provision or condition at the same or any
subsequent time. The failure of either party hereto to take any action by reason
of any breach will not deprive such party of the right to take action at any
time while such breach continues.
     22. Assignment. Neither this Agreement nor any rights or obligations
hereunder shall be assignable or otherwise subject to hypothecation by Executive
(except by will or by operation of the laws of intestate succession) or by the
Company, except that the Company may assign this Agreement to any successor
(whether by merger, purchase or otherwise) to all or substantially all of the
equity, assets or businesses of the Company, if such successor expressly agrees
to assume the obligations of the Company hereunder.
     23. Notices. Notices provided for in this Agreement shall be in writing and
shall be deemed to have been duly received (a) when delivered in person or sent
by facsimile transmission, (b) on the first business day after such notice is
sent by air express overnight courier service, or (c) on the third business day
following deposit in the United States mail, registered or certified mail,
return receipt requested, postage prepaid and addressed, to the following
address, as applicable:

  (1)   If to Company, addressed to:         Mariner Energy, Inc.
Attn: Chief Executive Officer
2101 Citywest Blvd.
19th Floor, Bldg. 2
Houston, TX 77042     (2)   If to Executive, addressed to the address set forth
below Executive’s name on the execution page hereof;

or to such other address as either party may have furnished to the other party
in writing in accordance with this Section 23.
     24. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same instrument.
Each counterpart may consist of a copy hereof containing multiple signature
pages, each signed by one party, but together signed by both parties hereto.

16



--------------------------------------------------------------------------------



 



     25. Definitions. The parties agree that as used in this Agreement the
following terms shall have the following meanings: an “affiliate” of a person
shall mean any person directly or indirectly controlling, controlled by, or
under common control with, such person; the terms “controlling, controlled by,
or under common control with” shall mean the possession, directly or indirectly,
of the power to direct or influence or cause the direction or influence of
management or policies (whether through ownership of securities or other
ownership interest or right, by contract or otherwise) of a person; the term
“person” shall mean a natural person, partnership (general or limited), limited
liability company, trust, estate, association, corporation, custodian, nominee,
or any other individual or entity in its own or any representative capacity, in
each case, whether domestic or foreign.
SIGNATURE PAGE FOLLOWS

17



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Executive and the Company have executed this Agreement
to be effective for all purposes as of the Effective Date.

            EXECUTIVE:
        Signature:   /s/ Jesus Melendrez         Jesus Melendrez        Date: 

    Address for Notices:



5301 Pocahontas
Bellaire, TX 77401



MARINER ENERGY, INC.
      By: /s/ Scott D. Josey

   
Scott D. Josey 
   
Chief Executive Officer and President
      Date:


18



--------------------------------------------------------------------------------



 



         

Exhibit A
NONE

A-1



--------------------------------------------------------------------------------



 



Exhibit B
WAIVER AND RELEASE AGREEMENT
     This Waiver and Release Agreement (the “Agreement”) is between Mariner
Energy, Inc., a Delaware company (“Company”), and Jesus Melendrez (“Executive”),
as provided pursuant to that employment agreement between Executive and Company
dated February 7, 2005 (the “Employment Agreement”) and attached hereto as
Exhibit A.
     WHEREAS, Executive’s employment with Company is being terminated; and
     WHEREAS, Executive will be paid certain severance benefits in exchange for
his release and waiver of his claims against the Company Releasee (as defined
below) pursuant to this Agreement;
     NOW, THEREFORE, the parties agree to the following.
     1. Complete Release and Other Consideration from Executive. In exchange for
the severance benefits provided under Section 2 of this Agreement, Executive
agrees as follows:

  a.   Complete Release. On behalf of Executive and Executive’s heirs and
assigns, Executive fully releases Company and its direct and indirect, past
present and future, parents, subsidiaries, affiliates, divisions, predecessors,
successors, and assigns, and, with respect to all such entities, their partners,
members, shareholders, owners, officers, directors, attorneys, agents,
representatives and employees (collectively, the “Company Releasees”), from any
and all claims, demands, damages, losses, expenses, liabilities and causes of
action (including claims for attorneys’ fees) (collectively, “Claims”), known or
unknown, that Executive, his heirs, executors, administrators, and assigns may
have or may claim to have against any of the Company Releasees based upon facts
occurring on or prior to the date Executive signs this Agreement, including but
not limited to any claims arising out of Executive’s employment relationship
with and service as an employee, officer or director of Company, and the
termination of such relationship or service, (the “Release”); provided, however,
that this Release shall not apply to Company’s obligations under this Agreement.
This Release includes, without limitation, any claims arising out of any
contract (express or implied); any tort (whether based on negligent, grossly
negligent, or intentional conduct); or any federal, state, or local law,
including, without limitation, the Age Discrimination in Employment Act and the
Employee Retirement Income Security Act (“ERISA”), other than benefits that
Executive is entitled to under the terms of an ERISA plan. This Release does not
include any claims under the Age Discrimination in Employment Act that may arise
after this Agreement is executed.

B-1



--------------------------------------------------------------------------------



 



  b.   Confidentiality. Except as may be required by law or court order or as
may be necessary in an action arising out of this Agreement, Executive agrees
not to disclose the existence or terms of this Agreement to anyone other than
Executive’s immediate family, attorneys, tax advisors, and financial counselors,
provided that Executive first informs them of this confidentiality clause and
secures their agreement to be bound by it. Executive understands and agrees that
a breach of this confidentiality provision by any of these authorized persons
will be deemed a material breach of this Agreement by Executive.

  c.   Executive agrees not to bring or join any lawsuit against any of the
Company Releasees in any court (except as necessary to protect Executive’s
rights under this Agreement or with respect to Executive’s entry into this
Agreement) relating to Executive’s employment, events occurring during
Executive’s employment or the termination of Executive’s employment. Executive
represents that, as of the effective date of this Agreement, Executive has not
brought or joined any lawsuit or filed any charge or claim against any of the
Company Releasees in any court or before any government agency. If Executive
brings or joins any lawsuit against any of the Company Releasees in any court
(except as necessary to protect Executive’s rights under this Agreement or with
respect to Executive’s entry into this Agreement) relating to Executive’s
employment, events occurring during Executive’s employment or the termination of
Executive’s employment, and Executive is the prevailing party in such lawsuit,
Executive shall be obligated to return to the Company all amounts paid to
Executive as benefits under this Agreement, to the extent permitted under
applicable law and ordered by the court. Further, if any Company Releasee is the
prevailing party in any lawsuit Executive brings against such Company Releasee
relating to Executive’s employment that has been waived in this Agreement, to
the extent permitted by applicable law (such as if Executive’s claims are found
to be brought in bad faith), Executive agrees to pay all costs and expenses
incurred by such person or entity, including reasonable attorneys’ fees, in
defending against such lawsuit.

This Agreement is not intended to indicate that any Claims exist or that, if
they do exist, they are meritorious. Rather, Executive is simply agreeing that,
in return for the Company’s payment provided by this Agreement, any and all
potential Claims that Executive may have against the Company Releasees,
regardless of whether they actually exist, are expressly settled, compromised
and waived. By signing this Agreement, Executive and the Company Releasees are
bound by it. Anyone who succeeds to Executive’s rights and responsibilities,
such as heirs or the executor of Executive’s estate, is also bound by this
Agreement. The waiver and release provisions of this Agreement do not apply to
any rights or claims that may arise after its effective date. This Release also
applies to any claims brought by any person or agency or class action under
which Executive may have a right or benefit.

B-2



--------------------------------------------------------------------------------



 



     2. Consideration from Company. In exchange for Executive’s obligations
under this Agreement, the Company shall pay Executive those severance payments
and benefits described in Sections 7, 8 and 9, as applicable, of the Employment
Agreement, which are incorporated herein by reference and made a part of this
Agreement. Executive acknowledges that Executive is not otherwise entitled to
receive such severance payments and benefits, these severance payments and
benefits are conditioned on Executive’s compliance with the terms of this
Agreement and the Employment Agreement, including without limitation Sections 11
and 12 thereof. Executive acknowledges and agrees that Company will withhold any
taxes required by applicable law from the severance payments and benefits.
     3. Right to Consult an Attorney; Period of Review. Executive is encouraged
to consult with an attorney before signing this Agreement. From the date this
Agreement is first presented to Executive, Executive will have 21 [45, if
applicable] days in which to review this Agreement. Executive may use as little
or much of this 21 [45]-day review period as Executive chooses.
     4. Entire Agreement; Amendment; Continuing Obligations. This Agreement and
the Employment Agreement together contain the entire agreement of the parties
with respect to the termination of Executive’s employment and the other matters
covered herein and therein; moreover, this Agreement supersedes all prior and
contemporaneous agreements and understandings, oral or written, between the
parties hereto concerning the subject matter hereof. This Agreement may be
amended, waived or terminated only by a written instrument executed by both
parties hereto. Executive hereby reaffirms and agrees to continue to abide by
all of Executive’s continuing obligations under Sections 11 through 18 of the
Employment Agreement.
     5. Revocation. Upon signing this Agreement, Executive will have 7 days to
revoke the Agreement. To properly revoke the Agreement, Company must receive
written notice of revocation from Executive by the close of business on the 7th
day after the date the Agreement is signed by Executive. Written notice must be
delivered pursuant to Section 23 of the Employment Agreement. Executive
understands that failure to revoke his acceptance of this Agreement within 7
days after the date he signs it will result in this Agreement being permanent
and irrevocable.
     6. Choice of Law. This Agreement will be governed in all respects by the
laws of the State of Texas, without regard to its choice of law principles. This
Agreement is subject to the arbitration provisions in Section 17 of the
Employment Agreement.
     7. Effectiveness of Agreement. This Agreement will be effective, and the
severance payments and benefits provided in Section 2 of this Agreement will be
made and provided, only if Executive executes this Agreement within 21 [45] days
of receiving it and only if Executive does not revoke this Agreement under
Section 5 above.

B-3



--------------------------------------------------------------------------------



 



            EXECUTIVE
      Signature:            Jesus Melendrez        Date:

    MARINER ENERGY, INC.
      By:  

   
[Name] 
   
[Title]
      Date:

 

B-4